DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:  
the typographical/grammatical informalities “…For example, the learning data pre-processing unit may process obtained learning data into a predetermined format so that he model learning unit 225 can use the obtained learning data in learning for recognizing images …” in para.[504] needs to be corrected.  A suggested correction is -- For example, the learning data pre-processing unit may process obtained learning data into a predetermined format so that [[he]] the model learning unit 225 can use the obtained learning data in learning for recognizing images--. 
the typographical/grammatical informalities “…The radar signal may be a chirp signal whose a frequency varies with time…” in para.[524] needs to be corrected.  A suggested correction is -- The radar signal may be a chirp signal whose [[a]] frequency varies with time. --. 
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 in line 3 recites “the outside”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to what is meant by “the outside” i.e. outside the network, outside a structure, outside the light output device or some other structure.
Claim 1 recites “a control signal generator configured to generate a control signal for controlling the light output device when it is determined that the sleep disorder has occurred” which renders the claim unclear. More specifically, this conditional or contingency limitation makes it unclear as to what occurs when it is determined that the sleep disorder has NOT occurred i.e. condition is not satisfied and a sleep disorder has not occurred. Since, a broad yet reasonable interpretation encompasses taking into consideration the  limitation “when” the contingency/conditional does NOT occurs, if Applicant intends this to be a positive recitation, Examiner suggests further including what occurs when it is determined that the sleep disorder condition is not satisfied.
Claim 3 recites “determine that the sleep disorder has occurred if the sleep start time and the wake-up time are out of a sleep start time and a wake-up time of a normal sleep time by a critical value or more” which renders the claim unclear. More specifically, this conditional 
Claim 8 recites “generating a control signal for controlling the light output device when it is determined that the sleep disorder has occurred” which renders the claim unclear. More specifically, this conditional or contingency limitation makes it unclear as to what occurs when it is determined that the sleep disorder has NOT occurred i.e. condition is not satisfied and a sleep disorder has not occurred. Since, a broad yet reasonable interpretation encompasses taking into consideration the  limitation “when” the contingency/conditional does NOT occurs, if Applicant intends this to be a positive recitation, Examiner suggests further including what occurs when it is determined that the sleep disorder condition is not satisfied.
Claim 12 recites “determining that the sleep disorder has occurred if the sleep start time and the wake-up time are out of a sleep start time and a wake-up time of a normal sleep time by a critical value or more” which renders the claim unclear. More specifically, this conditional limitation makes it unclear as to what occurs if the sleep start time and the wake-up time are NOT out of a sleep start time and a wake-up time of a normal sleep time by a critical value or more i.e. condition is not satisfied. Since, a broad yet reasonable interpretation encompasses taking into consideration the  limitation “if” NOT occurring as well, if Applicant intends this to be a positive recitation, Examiner suggests further including what occurs if the sleep start time 
Dependent claims 2-7 and 9-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-7 and 9-15 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, and 12-14  are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yoon; Boo-keun et al. (Pub. No.: US 20160217672 A1, hereinafter referred to as “Yoon”).
As per independent Claim 1, Yoon discloses a hub of intelligent Internet of Things (IoT) for performing a light therapy using light irradiated by a light output device (Yoon in at least abstract, [0006-0054]  fig. 1, 3-4, fig. 6, [0101], [0104-0107], [0112-0113], [0124-0125], [0130-0154], [0158-0161], [0171], [0174], [0449-0551] for example discloses relevant subject-
a sleep disorder reading unit configured to determine whether a sleep disorder has occurred based on sleep pattern information (Yoon in at least fig. 1, 3-4, [0101, [0104], [0113], [0131], [0133], [0140], [0143] for example discloses a sleep disorder reading unit/sensor configured to determine whether a sleep disorder such as sleep disruption/sleep apnea has occurred based on sleep pattern information obtained from sensors. See at least [0104] “When it is determined according to the obtained bio-information that the object 10, who is sleeping, is in an apnea state”); 
a control signal generator configured to generate a control signal for controlling the light output device when it is determined that the sleep disorder has occurred (Yoon in at least fig. 1, 3-4, [0104], [0106], [0108], [0113], [0131]  for example discloses a control signal generator 103 configured to generate a control signal for controlling the light output device/ smart bulb when it is determined that the sleep disorder has occurred. See at least [0108] “the apparatus 100 may transmit the alarm signal to a device that is connected to a home network. For example… may adjust an illuminance in the room by using a lighting device 280”); and 


As per dependent Claim 2, Yoon further discloses the hub of intelligent IoT further comprising a sleep pattern information acquisition unit configured to acquire the sleep pattern information based on biometric information received from the outside (Yoon in at least fig. 1, 3-4, [0103-0104], [0143-0144], [0113], [0149], [0450] for example discloses a sleep pattern information acquisition unit/module configured to acquire the sleep pattern information based on biometric information/bio-information received from the outside. Yoon in at least [0143-0144], [0450] discloses that the controller executes a program stored in storage i.e. controller implements a sleep pattern information acquisition unit/module. Also see Yoon in at least [0103] discloses "apparatus 100 may transmit information to another device according to the obtained bio-information. The information that is transmitted to the other device may include an alarm signal related to the obtained bio-information. The apparatus 100 may compare the obtained bio-information with reference bio-information and may transmit information to the other device according to a result of the comparison”; [0104] “When it is determined according to the obtained bio-information that the object 10, who is sleeping, is in an apnea state” ).
As per dependent Claim 3, Yoon further discloses hub of intelligent IoT wherein the sleep disorder reading unit is configured to: detect a sleep start time and a wake-up time in the sleep pattern information (Yoon in at least [0104], [0107], [0113] for example discloses detect a 
As per dependent Claim 4, Yoon further discloses hub of intelligent IoT wherein the sleep disorder reading unit is configured to determine that the sleep disorder has occurred if the sleep pattern information corresponds to a predetermined sleep pattern of a sleep disorder (Yoon in at least [0103-0104], [0154], [0160], [0171] for example discloses  wherein the sleep disorder reading unit is configured to determine that the sleep disorder has occurred if the sleep pattern information corresponds to a predetermined sleep pattern of a sleep disorder. See at least Yoon [0103] “apparatus 100 may compare the obtained bio-information with reference bio-information”; [0154] “a critical information storage 400, e.g., a critical information storage unit. The critical information storage 400 stores reference bio-information that is compared with the bio-information that is obtained through the sensor 105.”; [0160] “device 230 may calculate a similarity between a current sleep pattern of the object 10 and an abnormal sleep pattern that is stored in the storage 108 by using the information about the heart rate or the respiration movement”; [0171] “device 230 may calculate a similarity between a current sleep pattern of the object 10 and an abnormal sleep pattern that is stored in the storage 108”).
As per dependent Claim 5, Yoon further discloses hub of intelligent IoT further comprising a database configured to store light therapy conditions matched to the sleep pattern of the sleep disorder (Yoon in at least [0052], [0161] for example discloses a database/stored data configured to store light therapy conditions matched to the sleep pattern of the sleep disorder for example when a sleep depth of the object 10 is low …. reduce an illuminance of a room. See at least [0161] “when a sleep depth of the object 10 is low, the display device 230 may further reduce an illuminance of a room by controlling the lighting device 280”), wherein the control signal generator generates the control signal for controlling a light therapy time and an 
As per dependent Claim 6, Yoon further discloses hub of intelligent IoT wherein the control signal includes: a turn-on signal for controlling a turn-on of the light output device; a turn-off signal for controlling a turn-off of the light output device; and an illuminance adjusting signal for adjusting an intensity of light irradiated by the light output device (Yoon in at least [0052], [0054], [0106], [0108], [0161], [0449] for example discloses wherein the control signal includes: a turn-on signal for controlling a turn-on of the light output device/smart bulb; a turn-off signal for controlling a turn-off of the light output device/ smart bulb; and an illuminance adjusting signal for adjusting an intensity of light irradiated by the light output device/ smart bulb. See Yoon at least [0052] “receiving bio-information of the patient; transmitting the bio-information to an external device; and controlling an environmental device based on the bio-information to adjust an environment around the patient.”; [0054] “environmental device may include at least … a lighting device”; [0108] “the apparatus 100 may transmit the alarm signal to a device that is connected to a home network. For example, the apparatus 100 may … adjust an illuminance in the room by using a lighting device 280”; [0161] “device 230 may control devices such as … the lighting device 280 that are connected to a home network in order to control an environment around the object 10 based on the information about the heart rate or the respiration movement. For example, when a sleep depth of the object 10 is low, the display device 230 may 
As per dependent Claim 7, Yoon further discloses hub of intelligent IoT wherein the illuminance adjusting signal controls an illuminance of the light output device according to the sleep pattern information (Yoon in at least [0052], [0106], [0108], [0161] for example discloses the illuminance adjusting signal controls an illuminance of the light output device/ smart bulb according to the sleep pattern information. See at least [0108] “the apparatus 100 may transmit the alarm signal to a device that is connected to a home network… the apparatus 100 … may adjust an illuminance in the room by using a lighting device 280”; [0161] “device 230 may control devices such as … the lighting device 280 that are connected to a home network in order to control an environment around the object 10 based on the information about the heart rate or the respiration movement. For example, when a sleep depth of the object 10 is low, the display device 230 may further reduce an illuminance of a room by controlling the lighting device 280” ;[0449] “apparatus 100 … may monitor a sleep state of the object 10 and may adaptively provide an alarm according to the sleep state of the object 10… controlling peripheral devices according to the sleep state of the object 10.” ).
As per independent Claim 8, Yoon discloses a method for performing a light therapy by controlling a light output device based on Internet of Things (IoT) (Yoon in at least abstract, [0006-0054]  fig. 1, 3-4, fig. 6, fig. 10, [0101], [0104-0107], [0112-0113], [0124-0125], [0130-
monitoring a sleep state of a user (Yoon in at least [0052-0054], [0159] for example discloses monitoring a sleep state of a user. See at least Yoon [0159] “monitor the object 10… An operation performed by the display device 230 to measure the information about the heart rate or the respiration”); 
analyzing the sleep state to acquire sleep pattern information (Yoon in at least [0052-0054],  [0160] for example discloses analyzing the sleep state to acquire sleep pattern information. See at least Yoon [0160] “device 230 may calculate a similarity between a current sleep pattern of the object 10 and an abnormal sleep pattern that is stored in the storage 108 by using the information about the heart rate or the respiration movement”); 
determining whether a sleep disorder has occurred based on the sleep pattern information (Yoon in at least [0052-0054], [0160] for example discloses determining whether a sleep disorder has occurred based on the sleep pattern information. See [0160] “If it is determined that the current sleep pattern of the object 10 is an abnormal pattern”); and 

As per dependent Claim 9, Yoon further discloses method wherein the monitoring of the sleep state comprises: acquiring biometric information of a user; and detecting in real time a sleep phase change based on the biometric information (Yoon in at least [0052-0054], [0108], [0449] for example discloses wherein the monitoring of the sleep state comprises: acquiring biometric information of a user via bio-information sensors; and detecting in real time/adaptively a sleep phase change based on the biometric information. See at least Yoon [0052-0054] “method performed by an apparatus configured to monitor a patient, the method including: receiving bio-information of the patient; transmitting the bio-information to an external device; and controlling an environmental device based on the bio-information to adjust an environment around the patient….The bio-information may include at least one from among an electroencephalogram (EEG), an electrocardiogram (ECG), a heart rate, an oxygen saturation, a blood pressure, a movement, and a blood sugar level, a respiration movement, a body temperature, a sleep depth, and a sleep pattern of the patient….The environmental device may include … a lighting device”; [0108] “lighting device 280”;[0161] “the display device 230 may 
As per dependent Claim 10, Yoon further discloses method wherein the acquiring of the biometric information comprises directly measuring the biometric information of the user using a biometric information acquisition device contacting the user (Yoon in at least [0101], [0106], [0195] for example discloses wherein the acquiring of the biometric information comprises directly measuring the biometric information of the user using a biometric information acquisition device contacting the user via . See [0106] “a wearable terminal (e.g., a wearable glass, a ring, a necklace, a wristband, a wristwatch, a shoe, an earring, a hair band, a garment, a glove, or a thimble)”; [0195] “the apparatus 100 may obtain the bio-information from the wearable terminal 220. For example, the apparatus 100 may obtain pulse information, body temperature information, and/or blood pressure information of the object 10 who is sleeping from a smart band or a smart watch. Also, the apparatus 100 may receive body temperature information and/or emitted sweat information from sleep socks. The apparatus 100 may receive respiration information, pulse information, body temperature information, and/or blood pressure information from a sensor system (e.g., the sensor 105) that is located under a mattress.”).

As per dependent Claim 12, Yoon further discloses method wherein the determining whether the sleep disorder has occurred comprises: detecting a sleep start time and a wake-up time in a sleep phase (Yoon in at least [0218] for example discloses detecting a sleep start time and a wake-up time in a sleep phase. See at least Yoon [0218] “the apparatus 100 may determine a schedule of the object 10. For example, the apparatus 100 may determine …based on schedule information recorded by the object 10, context information (e.g., position information) of the object 10, or bio-information of the object 10”); and determining that the sleep disorder has occurred if the sleep start time and the wake-up time are out of a sleep start time and a wake-up time of a normal sleep time by a critical value or more (Yoon in at least [0217], [0220-0224] for example discloses determining that the sleep disorder has occurred if the sleep start time and the wake-up time are out of a sleep start time and a wake-up time of a normal sleep time by a critical value or more. See at least Yoon “If it is determined in operation S1030 that the sleep state of the object 10 is not normal, …the apparatus 100 may control a peripheral device in order to improve the sleep quality of the object 10. For example, the apparatus 100 … may change an illuminance or a color in the bedroom by using the lighting device 280. When an apnea time of the object 10 is greater than or equal to a critical value”; [0223-0224] “If it is determined in operation S1050 that the current time reaches the target wake-up time, … the apparatus 100 may output a wake-up alarm signal … at the target wake-up time through an external device. For example, the apparatus 100 may … change an illuminance or a color in a room by using the lighting device 280” ).

As per dependent Claim 13, Yoon further discloses method wherein the determining whether the sleep disorder has occurred comprises determining that the sleep disorder has 
As per dependent Claim 14, Yoon further discloses method wherein the generating of the control signal comprises: checking light therapy conditions matched to the sleep pattern of the sleep disorder (Yoon in at least [0052], [0161] for example discloses checking light therapy conditions matched to the sleep pattern of the sleep disorder. See at least [0161] “when a sleep depth of the object 10 is low, the display device 230 may further reduce an illuminance of a room by controlling the lighting device 280”); setting an operation time of the light output device corresponding to the light therapy conditions; and generating an illuminance adjusting signal for controlling an illuminance of the light output device so as to correspond to the light therapy conditions(Yoon in at least [0052], [0161] for example discloses setting an operation time of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee; Mi-hee et al. (Pub. No.: US 20070083079 A1, hereinafter referred to as “Lee”).
As per dependent Claim 11, Yoon discloses the method of claim 9 (see claim 9 analysis above).
Yoon  does not explicitly disclose radar signaling features.
In an analogous light therapy based sleep inducing field of endeavor, however, Lee  discloses a method for performing a light therapy by controlling a light output device (Lee in at least fig. 1-4, 6-7, [0003], [0012-0013], [0023-0024, [0029-0030], [0033], [0035], [0037-0052] for example discloses relevant subject-matter. More specifically Lee in at least fig. 1,4, [0013], [0052] for example a method for performing a light therapy by controlling a light output device),
wherein the acquiring of the biometric information comprises: sending a radar signal to the user; receiving a reflected wave on which the radar signal is reflected from the user; and detecting a frequency, that varies depending on changes in a biometric signal of the user, among frequencies of the reflected wave (Lee in at least fig. 1, 3, 6,  [0035], [0046] for example discloses wherein the acquiring of the biometric information comprises: sending a radar signal to the user; receiving a reflected wave on which the radar signal is reflected from the user; and detecting a frequency, that varies depending on changes in a biometric signal of the user, among frequencies of the reflected wave. See [0035] “the sleep state determination unit 140 can measure physiological signals using a Doppler radar sensor which is located within a distance of three meters from the heart of the user but does not contact the body of the user. It is experimentally known that when the Doppler radar sensor is used, 90% or more accuracy is exhibited within a distance of three meters from the heart of the user. The Doppler radar sensor is based on a Doppler shift principle, in which frequency varies depending on variation in locations of an object and an observer, and can acquire heart rate, heart rate variation and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors used in the method for performing a light therapy by controlling a light output device  as taught by Yoon, by further including radar sensor that sends a radar signal to the user; receiving a reflected wave on which the radar signal is reflected from the user; and detecting a frequency, that varies depending on changes in a biometric signal of the user, among frequencies of the reflected wave, as taught by Lee. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that radar sensor is non-contacting and thus, less intrusive while also exhibiting 90% or more accuracy within a distance of three meters from the heart of the user (Lee, [0035], [0046]).

As per dependent Claim 15, Yoon discloses the method of claim 8 (see claim 8 analysis above).
Yoon  does not explicitly disclose sending a turn-on signal for turning on the light output device to the light output device; counting the operation time; and sending a turn-off signal for turning off the light output device to the light output device after the operation time has passed from a time when the turn-on signal is sent.
In an analogous light therapy based sleep inducing field of endeavor, however, Lee  discloses a method for performing a light therapy by controlling a light output device (Lee in at least fig. 1-4, 6-7, [0003], [0012-0013], [0023-0024, [0029-0030], [0033], [0035], [0037-0052] for example discloses relevant subject-matter. More specifically Lee in at least fig. 1,4, [0013], 
sending a turn-on signal for turning on the light output device to the light output device; counting the operation time; and sending a turn-off signal for turning off the light output device to the light output device after the operation time has passed from a time when the turn-on signal is sent (Lee in fig. 6-7, [0049] [0052] for example discloses sending a turn-on signal for turning on the light output device to the light output device as would occur during start of hypnagogic stage; counting the operation time; and sending a turn-off signal for turning off the light output device to the light output device after the operation time has passed from a time when the turn-on signal is sent as occurs when light becomes dark at the end of  the hypnagogic stage. Further the turning-off signal would also occur if the user is no longer present within the sleep environment. See at least [0052] “soft and gentle light becomes gradually dark from below 150 lux of illumination in the hypnagogic stage, the light flickers four times at a constant interval and once at a long interval to induce deep breathing in the relaxation stage, the light is kept dim in the sleep stage. Thereafter, in the wake-up stage, ambient light gradually becomes bright again using indirect lighting and, when the wake-up time is reached, the light from natural light and a fluorescent lamp is kept at 1000 lux of illumination”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors used in the method for performing a light .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20190209806 A1 for disclosing system for achieving the desired environmental characteristics such as lighting or illumination  of habitable environments that are controlled to facilitate certain activities such as sleep and circadian phases of a user in the environment similar to that disclosed and claimed.
US 20180339127 A1 for disclosing  a light controller that sets spectral distribution, intensity of a bioactive spectral band to shift or entrain circadian response to enhance sleep under conditions that might be changing, disrupted, or otherwise present an irregular phase or unnatural change in the subject's circadian status similar in term of light control to enhance sleep to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            September 9, 2021